Citation Nr: 0309066	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant/claimant served on active duty for training 
(ACDUTRA) from October 1956 to April 1957.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1999 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  When the case was previously before the Board in 
August 2001, the claim was remanded for further development.  
The appellant and his wife testified at a personal hearing 
before the undersigned, via videoconference, in May 2001.


FINDING OF FACT

There is no evidence of a nexus between the appellant's 
asbestosis and service.


CONCLUSION OF LAW

Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, VA treatment records, private medical 
records, and some personnel records.  The appellant was 
notified of the applicable laws and regulations.  The Board 
remand, the rating decision, the statement of the case, and 
the supplemental statement of the case have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  He was notified of the 
enactment of the VCAA in the August 2001 Board remand, and 
August 2001 correspondence from the RO specifically informed 
him of his and VA's relative responsibilities in obtaining 
evidence.  The same letter also informed the appellant of 
what evidence had been obtained and what was still required.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records were requested on several occasions, 
but the National Personnel Records Center (NPRC) has stated 
that the records were destroyed in the 1973 fire at that 
facility.

October 1995 private treatment records reveal that the 
appellant claimed direct, severe exposure to asbestos from 
1965 to 1972, working as a welder and electrician.  In 
another area of the form, he stated that he was exposed to 
asbestos from 1956 to 1957, at the Aberdeen Proving Grounds, 
while serving with the Army.  An x-ray indicated that 1/1 
opacities were present in all six lung zones, consistent with 
asbestosis.  The accompanying examination report notes 
asbestos exposure from 1965 to 1966, and from 1970 to 1972, 
while employed as welder.  Pulmonary function tests showed 
respiratory impairment.  The diagnosis was asbestosis.  The 
Board notes that on the exposure questionnaire,  the dates of 
exposure were changed at some later date to reflect 1956 to 
1972, and on the typed examination report, a handwritten 
note, in a hand other than that of the doctor, states "first 
date of exposure was welding school at U.S. Army Aberdeen 
Proving Ground...."  

In February 1999, the appellant submitted a statement 
claiming exposure to asbestos while he was in training, in 
the form of boiler room insulation in base housing.  He also 
claimed exposure at the Aberdeen Proving Grounds, where he 
worked as a welder.
VA treatment records from July 1999 to December 2002 reveal 
that in July 1999 Chronic Obstructive Pulmonary Disease 
(COPD) was diagnosed.  In September 2001, the appellant 
reported a history of exposure to asbestos while he was an 
aircraft mechanic in 1956 and 1957.  COPD was carried as a 
diagnosis throughout the treatment records; no examiner noted 
asbestosis.

The appellant and his wife testified at a videoconference 
hearing in May 2001.  The appellant stated that he was 
exposed to asbestos while training to be a welder at the 
Aberdeen Proving Grounds.  He wore suits or blankets made of 
asbestos to prevent burns.  He stated he began having 
respiratory problems in 1958 or 1959.  Asbestosis was 
diagnosed in 1995.  The appellant noted treatment and 
opinions from numerous private doctors

In August 2001, following the Board Remand, the RO requested 
information regarding the appellant's past medical treatment, 
as had been noted at the hearing.  The RO asked the appellant 
to provide releases for each doctor so that VA could obtain 
the records, or asked the appellant to provide the records.  
The appellant responded in September 2001 that there was no 
further evidence available from one of the named physicians; 
he did not respond to the request regarding the others.

On September 2001 VA examination, the appellant's allegations 
of in-service asbestos exposure were noted.  The examiner 
noted that handwritten changes had been made to the 
appellant's private medical records regarding the dates of 
exposure.  Shortness of breath on exertion was noted.  The 
lungs were clear on May and August 2001 x-rays.  A CT scan 
was recommended to rule out asbestosis. But the appellant 
failed to report.  The diagnosis was a mild restrictive lung 
defect and a history of asbestos exposure.  The examiner 
noted that a CT scan was required to screen for asbestosis, 
but the appellant failed to report for the examination.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the appellant suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).  

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of in-service exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999); VAOPGCPREC 4-2000.  VA has published 
guidelines for compensation claims based on asbestos exposure 
in Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
The guidelines include a nonexclusive listing of asbestos 
related diseases/abnormalities, including asbestosis.  M21-1, 
Part VI, par. 7.21(a)(1) & (2).  Although a lay person is not 
competent to testify as to the cause of disease, an appellant 
is competent to testify as to the facts of asbestos exposure.  
McGinty v. Brown, 4 Vet. App. at 432.

Here, the appellant states that he was exposed to asbestos 
while training as a welder on ACDUTRA.  This statement is not 
contradicted, and is consistent with the facts of the case.  
The Board concedes the claimant likely had some exposure to 
asbestos.  However, the preponderance of the evidence is 
against a finding of a current diagnosis of asbestosis.  One 
private examiner read a single x-ray as consistent with 
asbestosis, and relying upon an abnormal pulmonary function 
test and the appellant's reported exposure history, diagnosed 
asbestosis.  Later examinations by VA doctors have failed to 
confirm the diagnosis, and have in fact established the 
diagnosis of COPD.  The later examiners were aware of the 
appellant's reported history of asbestos exposure.  Several 
x-rays have shown clear lung fields.  A CT scan was suggested 
to establish or rule out a diagnosis of asbestosis; but he 
failed to report for the test.  Therefore, VA examiners could 
not diagnose asbestosis.  When a claimant fails to report for 
an examination in conjunction with an original claim for 
benefits, as here, a decision is rendered on the evidence of 
record.  38 C.F.R. § 3.655(b).  Because repeated VA 
evaluations have resulted in a diagnosis of COPD rather than 
asbestosis, and because evidence relied upon by the private 
physician is refuted by later x-rays, the Board finds that 
the preponderance of the evidence is against a finding that 
the appellant has asbestosis.  In the absence of a diagnosis 
of the entity for which service connection is claimed, 
service connection for asbestosis may not be granted.


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

